Citation Nr: 0013986	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Assignment of an initial rating for asthma, rated as 10 
percent disabling.

2.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran's DD 214 reflects that he served on active duty 
from September 1989 to September 1993 (U.S. Navy), with four 
years, one month, and 24 days of prior active service.  The 
veteran's reporting and service medical records appear to 
reflect that he had prior active duty service was from August 
1981 to November 1981 (U.S. Army), and from November 1985 to 
September 1989 (U.S. Navy).  His appeal comes before the 
Board of Veterans' Appeals (Board) from a January 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Before October 7, 1996, the veteran's service-connected 
asthma was manifested by complaints of mild dyspnea on 
exertion, with no significant dyspnea with climbing several 
flights of stairs, and with hyperventilation he had a few 
wheezes heard over the posterior bases.

3.  Since October 7, 1996, the veteran's service-connected 
asthma has been manifested by forced vital capacity (FVC) 
recorded at 84-percent predicted, forced expiratory volume in 
one second (FEV-1) of 77-percent predicted, and FEV-1/FVC of 
92-percent predicted; his asthma has not manifested a history 
of asthma attacks, and there is no evidence he is being 
treated with intermittent courses of systemic 
corticosteroids.

4.  There is no medical evidence of record of a current 
disability of residuals of an eye injury in 1983, or to 
demonstrate a current eye disability which is not causally 
related to a period of active duty for training or inactive 
duty for training service. 

5.  Myopia is nearsightedness or refractive error of the eye.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6602 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1999).

2.  Myopia is not a disability for VA disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1999). 

3.  As the preponderance of the evidence is against the claim 
for service connection for residuals of eye injury (including 
myopia), "veteran" status has not been established for the 
claimed period of active duty for training or inactive duty 
for training in 1983.  38 U.S.C.A. §§ 101(2), (22)(D), 
(23)(C), (24), 1131 (West 1991); 38 C.F.R. §§ 3.1(d), 3.6(a), 
(c), (d), 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Rating: Asthma

The veteran has reported that he must use an inhaler for his 
asthma, and that his chest becomes very tight and he has 
labored breathing before he is forced to use the inhaler.  He 
also indicated at his March 1996 RO hearing that although he 
has no difficulty walking up one flight of steps, his 
breathing becomes labored after a few flights of steps.  He 
said that the majority of his asthma attacks are mild, but 
they interfere with his ability to load and unload the trucks 
that he drives to make a living.  Considering all of these 
allegations, the Board finds that the claim is plausible and 
capable of substantiation; the claim is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Board is also satisfied that the RO has adequately 
fulfilled its duty to assist the veteran, and that no further 
assistance to the veteran is required under 38 U.S.C.A. 
§ 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two ratings is to be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 
7 Vet. App. 55 (1994), that the present level of disability 
is of primary importance is not applicable.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Therefore, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Id. at 125.  Because of the reasons 
set forth below, the Board has determined that a staged 
rating should be used to adequately account for the veteran's 
disability picture.

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating asthma, set forth in 38 C.F.R. § 4.96 (1996).  See 
61 Fed.Reg. 52965 (Oct. 8, 1996).  In Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, the applicable regulations require that the new 
rating criteria regarding disorders of the trachea and 
bronchi do not have retroactive application prior to 
October 7, 1996.  See 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has rated the veteran's 
service-connected asthma under the old criteria prior to 
October 7, 1996, and under both the old and the new criteria 
from October 7, 1996.

At the time of the veteran's October 1993 claim, bronchial 
asthma was rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6602 (1996).  The RO granted service connection for asthma in 
November 1993 and it assigned a 10 percent rating, effective 
from September 1993.  Under DC 6602, a 10 percent rating was 
warranted for mild bronchial asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating required 
moderate bronchial asthma with asthmatic attacks rather 
frequently (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating required severe bronchial asthma with frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, and more than light manual labor precluded.  A 
100 percent rating required pronounced bronchial asthma with 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  
38 C.F.R. § 4.97, DC 6602 (1996).

According to a January 1994 VA pulmonary examination report, 
the veteran had mild to moderate airflow obstruction with a 
significant response to his inhaled bronchodilator.  The 
examiner stated that the veteran's lung diffusing capacity 
was in the normal range and it was corrected for volume.  The 
examiner did not state the frequency of the veteran's 
asthmatic attacks.  

However, at a VA examination in December 1994, the veteran 
stated that he had minimal dyspnea on exertion and he could 
climb several flights of stairs without significant dyspnea.  
Examination of his chest revealed a normal thoracic volume.  
The veteran had normal fremitus and resonance and normal 
breath sounds at normal volume, but he had a few wheezes with 
hyperventilation.  Th examiner indicated that the veteran's 
respiratory problem was not malignant in nature and it was in 
remission at that time.  

A January 1995 VA pulmonary examination showed that the 
veteran had mild air flow obstruction with little change 
since the January 1994 examination.  His diffusing was 
unchanged since January 1994 and the examiner stated that the 
veteran's diffusing was at the low end of the normal range.  

According to a May 1995 VA summary of periodic physical 
examination findings, the veteran was employed as a truck 
driver.  He had reported that he experienced recurrent 
wheezing that occurred while he was working and at home in 
response to what the examiner described as "various and 
poorly defined environmental triggers."  The veteran said he 
was unable to engage in any form of strenuous or sustained 
physical activity, including aerobic exercises.  He reported 
that he was unable to load and unload his truck without 
significant wheezing and dyspnea.  The veteran indicated that 
he attempted to control his symptoms through avoidance of 
cold air, exercise, and definable allergen exposures.

At the veteran's March 1996 RO hearing, he testified that he 
used his inhaler about seven to eight times per week and that 
at times his chest became tight from breathing.  He testified 
that the majority of his asthmatic attacks were mild and that 
he was essentially asymptomatic after use of his inhaler.  He 
further testified that asthma interfered with his job as a 
truck driver because he had problems unloading and loading 
his truck.

In light of this clinical evidence of record, the Board 
concludes that a rating in excess of 10 percent is not 
warranted by the criteria in effect prior to the October 7, 
1996 regulatory changes.  In this regard, the Board notes 
that there is no clinical evidence that the veteran had 
characteristic attacks separated by 10 to 14 day intervals.  
The veteran used inhalers and he avoided cold air and 
exercise to help to control his attacks.  Nonetheless, the 
veteran's recurrent wheezing was in response to poorly 
defined environmental factors.  Although the veteran 
indicated that he had problems unloading his truck and 
wheezing, there is no clinical evidence that these 
constituted frequent asthmatic attacks.  Moreover, the record 
does not show that the veteran had moderate dyspnea with 
exertion between attacks.  Instead, the veteran's airflow 
obstruction was characterized by the January 1995 VA examiner 
as mild in nature with little change since the prior year.  
In summary, the Board finds that an evaluation in excess of 
10 percent is not warranted by the evidence before October 7, 
1996.

Under the regulations in effect from October 7, 1996, a 10 
percent rating under DC 6602 requires an FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80, or; 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent rating requires an FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56- to 70-percent, or; daily 
inhalation or oral bronchodilator therapy, or; inhalation 
anti-inflammatory medication.  A 60 percent rating requires 
an FEV-1 or 40- to 55-percent predicted, or; an FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating requires 
an FEV-1 of less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 
(1999).

A VA pulmonary test taken by the veteran in September 1997 
showed that his FVC was 84-percent predicted, his FEV-1 was 
77-percent predicted, and his FEV-1/FVC was 92-percent 
predicted.  The examination report reflects that the veteran 
had been seen for about four years at regular intervals for 
mild asthma.  The examiner stated that the veteran's 
respiratory condition was not malignant and it was in 
remission at that point.  An X-ray was ordered and it showed 
that the veteran's lungs were clear and there was no active 
disease.  

The veteran was seen as an outpatient between September 1997 
and September 1999 at the VA Medical Center in Indianapolis.  
The records collectively show that several VA examiners 
believed that the veteran's asthma was stable, and a 
treatment record dated in October 1999 reflects that the 
veteran had no history of asthma attacks or significant 
complaints for asthma.  

The Board has considered the tests performed in September 
1997, along with the subsequent treatment records, under both 
sets of rating criteria.  Under the new criteria, although 
the veteran has indicated that he has wheezing and dyspnea at 
work and at home, there is no clinical evidence of a history 
of asthmatic attacks.  In fact, the October 1999 treatment 
progress note reveals the contrary to be the case.  While the 
veteran is seen on a regular basis and he has some dyspnea 
and wheezing, his predicted FVC, FVC-1, and FVC-1/FVC 
percentages in September 1997 all show that not more than a 
10 percent rating is warranted under the new criteria.  
Moreover, even under the old criteria, the VA examiner in 
September 1997 characterized the veteran's asthma as mild.  
The Board notes that the disease was in remission at that 
point; however, the clinical evidence of record and multiple 
X-ray examination reports have shown that the veteran's lungs 
are clear and there is no active disease.  After weighing all 
of these considerations, the Board concludes that a rating in 
excess of 10 percent is not warranted under either set of 
criteria.

II. Service Connection: Residuals of Eye Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).  Myopia is nearsightedness, which is refractive 
error of the eye.  Norris v. West, 11 Vet. App. 219 (1996).  
Refractive error of the eye is not a disability for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9. 

The Board notes that, despite efforts to obtain service 
medical records and verification of ROTC or Reserve service 
dates, such efforts have only been partially successful.  In 
this case, alternative forms of medical records were sought 
through the appellant, the former Reserve unit, and the 
National Personnel Records Center.

In order to establish basic eligibility for veterans benefits 
based upon active duty for training, the appellant first has 
to establish by a preponderance of the evidence that he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  In order to establish basic eligibility 
for veterans benefits based upon inactive duty for training, 
the appellant first has to establish by a preponderance of 
the evidence that he was disabled from an injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 
11 Vet. App. 80, 84-86 (1998) (en banc); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  

A medical treatment record shows that, in April 1983, the 
appellant complained that a "back blast" from an M-60 
machine gun hit him across his right eye.  The appellant was 
treated for the injury at a nearby hospital and told to have 
a re-evaluation after the end of the weekend.  He was given 
ointment for his eye.  

At his RO hearing in March 1996, the appellant testified that 
he was on maneuvers at Camp Atterbury.  He was in a foxhole 
and soldiers were shooting blanks from M-60's when he was hit 
in the side of the face with powder.  He was sent to the 
hospital, and staff put gauze over the eye.  The appellant 
believes that this incident has caused a deterioration in his 
eyesight.

The appellant's eyes were examined in May 1989, but there was 
no mention of the April 1983 incident in the report.  Rather, 
the report indicates that the veteran did not have any 
significant history regarding his eyes.  An eye examination 
report of April 1990 shows that the veteran was not taking 
any medications for his eyes and the examiner again stated 
that there was no significant ocular history; the examiner 
made no diagnosis regarding the April 1983 incident.  
According to a service medical record dated in August 1992, 
the appellant was issued protective eyewear made of plastic, 
although the record does not explain the reason behind the 
issuance of the eyewear.  His eyes were examined at that 
time, but no diagnosis was made concerning the April 1983 
incident or any lasting effects from that incident.  
Likewise, no abnormalities were attributed to the April 1983 
incident during the appellant's Medical Board proceedings in 
June 1993.  

In this case, the appellant's reported active duty for 
training or inactive duty for training service in or around 
April 1983 during reported ROTC maneuvers has not been 
verified.  Therefore, the appellant has not even demonstrated 
the qualifying service required to establish "veteran" 
status for this period of service, and the Board does not 
concede that such has been established.  The Board notes 
that, at the personal hearing in March 1996, the appellant 
testified that he was in the "Advanced ROTC."  Even 
assuming, arguendo, that the appellant, at the time of the 
April 1983 eye injury, was participating in active duty for 
training or inactive duty training as a member of the Senior 
Reserve Officers' Training Corps as defined at 38 U.S.C.A. 
§ 101(22)(D) and 23(C), the preponderance of the evidence is 
against his claim for service connection. 

After a review of the available evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim that he has residuals of eye injury in 
April 1983.  The evidence of record demonstrates that the 
only current eye disability the appellant has is myopia.  To 
the extent that the claim for service connection includes 
diagnosed myopia, myopia is not a disability for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  The United States Court of Appeals for Veterans Claims 
(Court) has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Although the appellant believes that there is an etiological 
relationship between myopia and the April 1983 incident with 
the gun powder, the evidence, especially evidence 
contemporaneous to the 1983 incident and a few years later, 
does not demonstrate any chronic residuals as a result of 
this "back blast" from the M-60.  Additionally, there is no 
medical opinion of record to relate any current residual to 
the April 1983 incident.  The veteran's mere mention of eye 
injury which occurred in 1983, as part of a history recorded 
by subsequent medical examiners, does not constitute the 
required competent medical evidence of a nexus.  See LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence).  Moreover, the 
veteran is not qualified to offer a competent opinion 
regarding a question that requires a medical determination.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The veteran has offered no other medical evidence reflecting 
that such an etiological relationship exists.  For these 
reasons, the Board must find that the preponderance of the 
evidence is against the claim for service connection for 
residuals of eye injury (including myopia), so that 
"veteran" status has not been established for the claimed 
period of active duty for training or inactive duty for 
training in 1983.  38 U.S.C.A. §§ 101(2), (22)(D), (23)(C), 
(24), 1131; 38 C.F.R. §§ 3.1(d), 3.6(a), (c), (d), 3.303. 



ORDER

Entitlement to an initial rating in excess of 10 percent for 
asthma is denied.

Service connection for residuals of an eye injury is denied.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

